

116 HR 3788 IH: VA Child Care Protection Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3788IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Barr (for himself, Mr. David P. Roe of Tennessee, Mr. Bilirakis, Mrs. Radewagen, Mr. Bost, Mr. Dunn, Mr. Bergman, Mr. Banks, Mr. Meuser, Mr. Watkins, and Mr. Steube) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from making payments to child care providers that
			 employ individuals charged with certain offenses, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Child Care Protection Act of 2019. 2.Requirements for child care providers receiving payment from Department of Veterans Affairs (a)In generalSubject to subsection (b), the Secretary of Veterans Affairs may not make a payment to any child care center, child care agency, or child care provider that employs an individual who has been charged with—
 (1)a sex offense; (2)an offense involving a child victim;
 (3)a violent crime; (4)a drug felony; or
 (5)other offense that the Secretary determines appropriate. (b)ExceptionPayment may be made to a child care center, child care agency, or child care provider, if such child care center, child care agency, or child care provider has suspended the individual described in subsection (a) from having any contact with children while on the job until the case is resolved.
			